A & Ww WN

oO Oo nN D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DARYL A. HICKS, Case No. 8:20-cev-00237-MCS (PD)
Petitioner,

JUDGMENT

V.
PATRICK COVELLO, Warden,
Respondent.

 

 

 

Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
IT IS ADJUDGED that the Petition is dismissed with prejudice.

DATED: June 15, 2021

Muh L Seow:

MARK C. SCARSI
UNITED STATES DISTRICT JUDGE

 
